          Case 1:17-cv-00025-DLF Document 38 Filed 03/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
___________________________________________
                                              )
JODY TALLBEAR,                                )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )   Case No. 1:17-cv-00025 (DLF)
                                              )
DAN BROUILLETTE, in his official capacity     )
as Secretary of the United States Department  )
           1
of Energy,                                    )
                                              )
                      Defendant.              )
___________________________________________)


                                 STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the undersigned counsel

hereby stipulate that all of Plaintiff’s claims in this matter are dismissed in their entirety with

prejudice. Each party shall bear their own costs aside from such attorneys’ fees, costs, and

expenses as the parties may have expressly agreed upon in writing on or before the date of the

execution of this Stipulation.

Dated: March 6, 2020                                 Respectfully submitted,

/s/ Dennis A. Corkery_________________               JOSEPH H. HUNT
Dennis A. Corkery (DC Bar No. 1016991)               Assistant Attorney General
Washington Lawyers’ Committee for
Civil Rights and Urban Affairs                       CARLOTTA P. WELLS
700 14th St., NW, Suite 400                          Assistant Branch Director
Washington, DC 20005
Office: 202-319-1000                                 /s/
Email: Dennis_Corkery@washlaw.org                    R. CHARLIE MERRITT
                                                     Trial Attorney (VA Bar No. 89400)
Mark H. Reeves (DC Bar No. 1030782)                  U.S. Department of Justice
Kilpatrick Townsend & Stockton LLP                   Civil Division, Federal Programs Branch
Enterprise Mill, 1450 Greene St., Suite 230          919 East Main Street, Suite 1900

1
  Pursuant to Fed. R. Civ. P. 25(d), Department of Energy Secretary Dan Brouillette is substituted
in his official capacity as the Defendant in this case.
          Case 1:17-cv-00025-DLF Document 38 Filed 03/06/20 Page 2 of 2



Augusta, GA 30901                          Richmond, VA 23219
Phone: 706-823-4206                        (202) 616-8098 (phone)
Fax: 706-828-4488                          (804) 819-7417 (fax)
Email: mreeves@kilpatricktownsend.com       robert.c.merritt@usdoj.gov

Counsel for Plaintiff                      Counsel for Defendant
